DENNIS, Circuit Judge,
specially concurring:
I concur in affirming the district court’s denial of Noelia Tanguma-Marroquin’s petition for coram nobis relief because that outcome is dictated by this court’s recent holding that the Supreme Court’s decision in Padilla v. Kentucky, — U.S. -, 130 S.Ct. 1473, 176 L.Ed.2d 284 (2010), “does not apply retroactively and may not serve as the basis for [a] collateral challenge to [a] conviction that had already become final when Padilla was decided.” United States v. Amer, 681 F.3d 211, 214 (5th Cir.2012). We are bound to follow Amer unless and until the Supreme Court reaches a contrary conclusion. See Chaidez v. United States, — U.S. -, 132 S.Ct. 2101, 182 L.Ed.2d 867 (2012) (granting cer-tiorari on the retroactivity question).
I write separately to express my thoughts on the prejudice issue in the event we are required to address it in the future should this case return to us.
I.
“Defendants have a Sixth Amendment right to counsel, a right that extends to the plea bargaining process. During plea negotiations defendants are ‘entitled to the effective assistance of competent counsel.’ ” Lafler v. Cooper, — U.S. -, 132 S.Ct. 1376, 1384, 182 L.Ed.2d 398 (2012) (citations omitted) (quoting McMann v. Richardson, 397 U.S. 759, 771, 90 S.Ct. 1441, 25 L.Ed.2d 763 (1970)) (citing Missouri v. Frye, — U.S. -, 132 S.Ct. 1399, 182 L.Ed.2d 379 (2012); Padilla v. Kentucky, — U.S. -, 130 S.Ct. 1473, 1486, 176 L.Ed.2d 284 (2010); Hill v. Lockhart, 474 U.S. 52, 54, 106 S.Ct. 366, 88 L.Ed.2d 203 (1985)). The right to effective representation during the plea process requires defense counsel to take adequate steps to “ ‘[p]reserv[e] [a noncitizen defendant’s] right to remain in the United States’ ” and “ ‘preserv[e] the possibility of discretionary relief from deportation.” Padilla, 130 S.Ct. at 1483 (quoting INS v. St. Cyr, 533 U.S. 289, 323, 121 S.Ct. 2271, 150 L.Ed.2d 347 (2001)); see also id. at 1485 (“For at least the past 15 years, professional norms have generally imposed an obligation on counsel to provide advice on the deportation consequences of a client’s plea.”). The familiar two-pronged ineffective assistance analysis set forth in Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984), applies to alleged violations of this right. Padilla, 130 S.Ct. at 1482. Strickland’s prejudice prong “ask[s] whether ‘there is a reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding would have been different.’ ” Id. (quoting Strickland, 466 U.S. at 688, 694, 104 S.Ct. 2052).
The district court reasoned that a court can erase the prejudice resulting from a defense attorney’s failure to competently advise a noncitizen defendant during the plea process merely by stating at the plea entry proceeding that a guilty plea felony conviction would result in deportation. I find this rationale deeply flawed. The negotiation of a plea bargain is a critical phase of litigation for purposes of the *298Sixth Amendment right to effective assistance of counsel. Padilla, 130 S.Ct. at 1486 (citing Hill, 474 U.S. at 57, 106 S.Ct. 366; Richardson, 397 U.S. at 770-71, 90 S.Ct. 1441). Thus, whether a petitioner is entitled to relief on the claim that defense counsel failed to advise her that the offered plea would result in automatic deportation turns on whether prejudice resulted from counsel’s performance during the plea negotiation process, id. at 1482, and cannot be measured by a judge’s performance in accepting the defendant’s guilty plea as voluntary, see Frye, 132 S.Ct. at 1406.
II.
In a series of decisions culminating in Padilla, Lafler and Frye, the Supreme Court has made clear that “plea bargains have become so central to the administration of the criminal justice system that defense counsel have responsibilities in the plea bargain process[ ] ... that must be met to render the adequate assistance of counsel that the Sixth Amendment requires in the criminal process at critical stages.” Frye, 132 S.Ct. at 1407. “Indeed, this Circuit has observed that providing counsel to assist a defendant in deciding whether to plead guilty is ‘[o]ne of the most precious applications of the Sixth Amendment.’ ” United States v. Rivas-Lopez, 678 F.3d 353, 356-57 (5th Cir.2012) (alteration in original) (quoting United States v. Grammas, 376 F.3d 433, 436 (5th Cir.2004)).
Given the paramount importance of effective representation during the plea bargaining process, it is difficult to see how a violation of that right can be erased by a trial court’s general and talismanic plea colloquy statement after that bargaining process is complete, and immediately prior to the court’s acceptance of the guilty plea. If, as the Supreme Court held in Frye, the holding of a fair trial cannot “inoculate [counsel’s] errors in the pretrial process” from collateral attack under Strickland, see Frye, 132 S.Ct. at 1407, neither can a trial judge’s plea colloquy warnings. Nor can a colloquy that assures only the minimal voluntariness of a plea serve as a proxy for effective assistance during the plea bargaining process, a process which necessarily precedes the defendant’s decision whether or not to accept a plea. Indeed, as the Court reiterated in Frye, it has “rejected the argument ... that a knowing and voluntary plea supersedes errors by defense counsel.” Id. at 1406.
The Supreme Court has long contrasted the unique and critical obligations of defense counsel during the plea bargaining process with the far more limited role of the trial court to ensure a minimally valid guilty plea. “[C]ounsel’s function as assistant to the defendant [gives rise to] the overarching duty to advocate the defendant’s cause and the more particular duties to consult with the defendant on important decisions” after “mak[ing] reasonable investigations.” Strickland, 466 U.S. at 688, 691, 104 S.Ct. 2052. Counsel has “the critical obligation ... to advise the client of 'the advantages and disadvantages of a plea agreement.’” Padilla, 130 S.Ct. at 1484 (quoting Libretti v. United States, 516 U.S. 29, 50-51, 116 S.Ct. 356, 133 L.Ed.2d 271 (1995)).1 Thus, the Padilla *299court stressed that “[i]t is quintessentially the obligation of counsel to provide her client with available advice about an issue like deportation.” Id. at 1484 (emphasis added).
Accordingly, the judicial plea colloquy is no remedy for counsel’s deficient performance in fulfilling these obligations. The colloquy merely “assist[s] the district judge in making the constitutionally required determination that a defendant’s guilty plea is truly voluntary.” McCarthy v. United States, 894 U.S. 459, 465, 89 S.Ct. 1166, 22 L.Ed.2d 418 (1969).2 Moreover, because a judge “cannot investigate the facts[ ] ... or participate in those necessary conferences between counsel and accused which sometimes partake of the inviolable character of the confessional,” a judge cannot “discharge the obligations of counsel for the accused.” Powell v. Alabama, 287 U.S. 45, 61, 58 S.Ct. 55, 77 L.Ed. 158 (1932). Indeed, Rule 11 mandates that “the court must not participate in [plea] discussions.” Fed.R.Crim.P. 11(e)(1).
These differences between the role of the court and the duties of effective counsel explain the essential distinction between the Fifth Amendment plea vol-untariness analysis and the Sixth Amendment ineffective assistance analysis. See Lafler, 132 S.Ct. at 1390 (“An inquiry into whether the rejection of a plea is knowing and voluntary, ... is not the correct means by which to address a claim of ineffective assistance of counsel.”); Libretti, 516 U.S. at 50-51, 116 S.Ct. 356 (“Apart from the small class of rights that require specific advice from the court under Rule 11[,] it is the responsibility of defense counsel to inform a defendant of the advantages and disadvantages of a plea agreement and the attendant statutory and constitutional rights that a guilty plea would forgo.... ‘[A] failure by counsel to provide advice may form the basis of a claim of ineffective assistance of counsel, but absent such a claim it cannot serve as the predicate for setting aside a valid plea.’”) (first alteration in original) (quoting United States v. Broce, 488 U.S. 563, 574, 109 S.Ct. 757, 102 L.Ed.2d 927 (1989)). As the Supreme Court explained in Frye, although “plea entry proceedings [provide] the trial court and all counsel [with] the opportunity to establish on the record that the defendant understands ... the advantages and disadvantages of accepting [a plea offer], ... Padilla illustrate^] ... [that] claims of ineffective assistance can arise after the conviction is entered.” Frye, 132 S.Ct. at 1406 (citations omitted).
Indeed, the conclusion that a trial court’s deportation warnings do not foreclose a showing of prejudice is confirmed by the Padilla Court’s own discussion of such warnings. The Court specifically recognized that defendants in many jurisdictions receive generalized deportation warnings on plea forms or at plea colloquies, much as Tanguma-Marroquin did here. Padilla, 130 S.Ct. at 1486 n. 15. However, *300the Court never intimated that such warnings could prove fatal to ineffectiveness claims, despite the fact that Padilla himself had received such a warning on his Kentucky plea form.3 To the contrary, the Court cited such practices in support of its conclusion that “[t]he severity of deportation — ‘the equivalent of banishment or exile’ — only underscores how critical it is for counsel to inform her noncitizen client that he faces a risk of deportation.” Id. at 1486 (emphasis added).
Furthermore, counsel’s responsibilities in the plea bargain process extend beyond warning the client of the disadvantages of an offered plea. See Frye, 132 S.Ct. at 1407-08; Padilla, 130 S.Ct. at 1486. The Supreme Court has repeatedly “recognized that ‘[preserving the client’s right to remain in the United States may be more important to the client than any potential jail sentence.’ ” Id. at 1483 (alteration in original) (quoting INS v. St. Cyr., 533 U.S. 289, 323, 121 S.Ct. 2271, 150 L.Ed.2d 347 (2001)). “The potential to conserve valuable prosecutorial resources and for defendants to admit their crimes and receive more favorable terms at sentencing means that a plea agreement can benefit both parties.” Frye, 132 S.Ct. at 1407. “Counsel who possess the most rudimentary understanding of the deportation consequences of a particular criminal offense may be able to plea bargain creatively with the prosecutor in order to craft a conviction and sentence that reduce the likelihood of deportation, as by avoiding a conviction for an offense that automatically triggers the removal consequence.” Padilla, 130 S.Ct. at 1486; see Varíelas v. Holder, — U.S. -, 132 S.Ct. 1479, 1492 n. 10, 182 L.Ed.2d 473 (2012) (“Armed with knowledge that a guilty plea would preclude travel abroad, alien[] [defendants] might endeavor to negotiate a plea to a nonexcludable offense.... ”).4 “In order that these benefits can be realized, however, criminal defendants require effective counsel during plea negotiations. Anything less ... might deny a defendant effective representation by counsel at the only stage when legal aid and advice would help him.” Frye, 132 S.Ct. at 1407-08 (alteration in original) (internal quotation marks omitted).5 This is particularly true when a plea renders a noncitizen statutorily ineligible for discretionary relief from deportation.6
These recognized, affirmative benefits of representation by competent counsel bear on the prejudice issue because, in order to establish prejudice resulting from ineffective assistance during the plea bargaining process, “a defendant must show the out*301come of the plea process would have been different.” Lafler, 132 S.Ct. at 1384. In many cases, this will not require a showing that the defendant “would have insisted on going to trial.” Frye, 132 S.Ct. at 1409-10.7 It follows that a defendant may establish prejudice by demonstrating a reasonable probability that counsel’s failure to negotiate on the basis of an even “rudimentary understanding of the deportation consequences of a particular criminal offense” deprived the defendant of an opportunity to plead to “a conviction for an offense that [does not] automatically trigger[ ]” deportation. See Padilla, 130 S.Ct. at 1486.
Finally, and perhaps most importantly, by the time the plea colloquy occurs, the plea bargaining process is over — and with it, defense counsel’s opportunity to negotiate and advise the client based on an adequate understanding of deportation consequences. Counsel is obligated to effectively investigate and advise her client regarding immigration consequences “[bjefore [the client] decid[es] whether to plead guilty,” a decision made before the judicial plea colloquy occurs. See Padilla, 130 S.Ct. at 1480-81 (emphasis added); id. at 1486 (“[I]nformed consideration of possible deportation can only benefit both the State and noncitizen defendants during the plea-bargaining process. By bringing deportation consequences into this process, the defense and prosecution may well be able to reach agreements that better satisfy the interests of both parties.” (emphasis added)).8 That a defendant, who has already signed a plea agreement upon counsel’s advice, is told by the trial judge that the plea will result in deportation simply does not bear on the relevant question of “whether counsel’s constitutionally ineffective performance affected the outcome of the plea process.” Hill, 474 U.S. at 59, 106 S.Ct. 366. Because “an intelligent assessment of the relative advantages of pleading guilty is frequently impossible without the assistance of an attorney,” Brady v. United States, 397 U.S. 742, 748 n. 6, 90 S.Ct. 1463, 25 L.Ed.2d 747 (1970), a noncitizen defendant cannot reasonably be expected to reassess the advantages and disadvantages of a plea that her attorney has advised her to take based on information regarding deportation disclosed for the first time at the plea colloquy. See Padilla, 130 S.Ct. at 1484 (stating that non-citizens are “a class of clients least able to represent themselves”).
In sum, trial judges cannot, and should not attempt to, take over defense counsel’s distinctive and critical obligation to give constitutionally adequate advice regarding the issue of deportation during the plea bargaining process. See Fed.R.Crim.P. 11(c)(1); Libretti, 516 U.S. at 50, 116 S.Ct. 356. If counsel fails in that “quintessential ] ... duty,” Padilla, 130 S.Ct. at 1484, and the defendant consequently accepts a plea that mandates deportation, the damage has been done by the time the defendant appears before the court to formally enter the plea. It seems to me obvious that no last minute, one-size-fits-all judicial *302warning can adequately serve as a surrogate for effective counsel during the plea bargaining process. It is simply too little too late.
III.
“[T]he impact of a general court-advisal on the prejudice inquiry” is one of the “major issues [to] have emerged consistently in state ... and federal ... courts” since Padilla was decided.9 The district court’s approach to this important issue is contrary to the Supreme Court’s precedents applying Strickland in the plea bargaining context, and would pretermit “claims ... with substantial merit” brought by “a class of clients least able to represent themselves,” in abdication of the courts’ “responsibility under the Constitution to ensure that no defendant — whether a citizen or not — is left to the mercies of incompetent counsel.” Padilla, 130 S.Ct. at 1484, 1486.

. See also ABA Standards for Criminal Justice, Pleas of Guilty, Standard 14-3.2(b) (3d ed. 1999) ("To aid the defendant in reaching a decision, defense counsel, after appropriate investigation, should advise the defendant of the alternatives available and address considerations deemed important by defense counsel and the defendant in reaching a decision. Defense counsel should not recommend to a defendant acceptance of a plea unless appropriate investigation and study of the case has been completed.”); id. Standard 14 — 3.2(f) *299("To the extent possible, defense counsel should determine and advise the defendant, sufficiently in advance of the entry of any plea, as to the possible collateral consequences that might ensue from entry of the contemplated plea.”).


. See also United States v. Ruiz, 536 U.S. 622, 630, 122 S.Ct. 2450, 153 L.Ed.2d 586 (2002) (“[T]he Constitution[ ] ... permits a court to accept a guilty plea, with its accompanying waiver of various constitutional rights, despite various forms of misapprehension under which a defendant might labor.”); United States v. Hernandez, 234 F.3d 252, 255 (5th Cir.2000) ("To be knowing and intelligent, ... [t]he defendant need only understand the direct consequences of the plea; he need not be made aware every consequence....”).


. Cf., e.g., Berghuis v. Thompkins, - U.S. -, 130 S.Ct. 2250, 2265, 176 L.Ed.2d 1098 (2010) (concluding that petitioner’s Strickland claim fails because, assuming counsel’s representation was deficient, petitioner “cannot show prejudice"); Smith v. Spisak, 558 U.S. 139, 130 S.Ct. 676, 685-87, 175 L.Ed.2d 595 (2010) (same).


. See also, e.g., Hernandez-Cruz v. Holder, 651 F.3d 1094 (9th Cir.2011) (discussing a plea agreement in which ”[t]he state secured convictions on the charges that are punished more harshly under state law without incurring the expense and hassle of a trial” and the defendant "agreed to plead guilty to a charge that, although more serious, had a smaller chance of causing adverse immigration consequences”).


. See also Frye, 132 S.Ct. at 1412 (Scalia, J., dissenting) (explaining that "counsel’s plea-bargaining skills[ ] ... must ... meet a constitutional minimum”).


. See 8 U.S.C. § 1229b(a)(3) (providing that a lawful permanent resident "convicted of an aggravated felony” is ineligible for cancellation of removal); see also Hodge v. U.S. Dep’t of Justice, 929 F.2d 153, 158 (5th Cir.1991) (noting that "8 U.S.C. § 1362 ... precludes the right to appointed counsel in deportation proceedings" (emphasis omitted)).


. "In cases [such as Hill] where a defendant complains that ineffective assistance led him to accept a plea offer as opposed to proceeding to trial, the defendant will have to show 'a reasonable probability that, but for counsel’s errors, he would not have pleaded guilty and would have insisted on going to trial.’ Hill does not, however, provide the sole means for demonstrating prejudice arising from the deficient performance of counsel during plea negotiations.” Frye, 132 S.Ct. at 1409-10 (quoting Hill, 474 U.S. at 59, 106 S.Ct. 366).


. Cf. United States v. Orocio, 645 F.3d 630, 646 (3d Cir.2011) (explaining that a trial court advisal at sentencing did not "mitigate any prejudice” because it occurred "too late in the process ... to effectively alert [the defendant] to the severe removal consequences of his guilty plea”).


. Lindsay C. Nash, Considering the Scope of Advisal Duties Under Padilla, 33 Cardozo L.Rev. 549, 552 & n. 8 (2011) (citing People v. Garcia, 29 Misc.3d 756, 907 N.Y.S.2d 398, 407 (N.Y.Sup.Ct.2010), and Tanguma Marroquin v. United States, Civ. No. M-10-156, 2011 WL 488985 (S.D.Tex. Feb. 4, 2011)).